DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021, has been entered.

	In response, the applicant amended claims 1, 13, and 19. Claim 4 was previously cancelled.  Claims 1-3 and 5-20 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-3 and 5-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-3 and 5-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant believes that the claims represent a specific implementation that controls what is actually displayed on transaction terminals of transaction displays through fine-grain rules and server-terminal interaction where the sever provides the rules based on a specific consumer and the agent enforces the rules as to how the media is displayed on the terminal. Those rules are specific and do not represent an attempt to monopolize the alleged abstract idea. Moreover, the rules combined with the server-terminal interaction improves the capabilities of the server and terminal, which the Office has stated represents an improvement in a technology.”


Examiner respectfully disagrees with Applicant’s first argument. 
	The claimed invention does not actually comprise the agent or the agent enforcing any rules to customize/display the content. Furthermore, the claimed invention does not provide or obtain the rules “based on a specific consumer” as asserted by Applicant. Instead, the claimed invention merely encompasses obtaining a user profile, obtaining presentation rules, obtaining advertising content based on the user profile, and transmitting this information. The capabilities 

	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 have been considered and are persuasive. Although the combination of cited references, and prior art in general, discloses play rules that dictate how the content is dynamically played, it does not teach or suggest the specific combination of play rules that are required to be received/transmitted. Specifically, that the rules comprise “a format of the content, an amount of time that the content is played on the display of the transaction terminal, whether a given media selection associated with the content is to only play on a certain day of the week or a certain calendar day, and whether the given media selection associated with the content must play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display”. Examiner notes that rules comprising whether something is required is being interpreted as the rules comprising a positive or negative indication regarding the requirement (e.g., the rules have to have an indication that either a given media selection associated with the content must play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display or that a given media selection associated with the content does not need to play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display).


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-3 and 5-20  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-3 and 5-18 is/are drawn to methods (i.e., a process), and claim(s) 19 and 20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-3 and 5-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 13 (representative of independent claim(s) 1 and 19) recites/describes the following steps; 
playing first content based on the event detected;
obtaining identifying data for the consumer as the consumer transacts for a transaction at the transaction terminal by identifying the identifying data from transaction data associated with the transaction being processed on the transaction terminal
providing the identifying data to a targeted media manager during the transaction as the identifying data is produced at the transaction terminal
receiving a second content 
receiving content play rules associated with the second content from the targeted media manager, wherein the content play rules comprise at least a format of the content, an amount of time that the content is played on the display of the transaction terminal, whether a given media selection associated with the content is to only play on a certain day of the week or a certain calendar day, and whether the given media selection associated with the content must play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display
replacing the first content with the second content and playing the second content on the display during the transaction by enforcing the content play rules; 
capturing consumer interaction data with respect to the second content and metrics data for the transaction terminal, the consumer, the first content, and the second content; 
and providing the consumer interaction data and the metrics data when the transaction ends on the transaction terminal
controlling other media selections associated with other content displayed on the display of the transaction terminal during other transactions of other consumers through other content play rules

These steps, under its broadest reasonable interpretation, encompass describe or set-forth playing general and user-specific advertisements to a customer during a transaction and tracking customer interactions with the advertisements, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 13 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 1 and 19 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“providing executable instructions to a processor from a non-transitory computer-readable storage medium of a transaction terminal causing the processor to perform operations” (claims 1, 13, and 19)
“playing… on a display of the transaction terminal” (claims 1, 13, and 19)
“detecting an event indicating that a consumer is present at a transaction terminal” (claims 1, 13 and 19)
“providing…to a targeted media manager of a server during the transaction as the identifying data is produced at the transaction terminal” (claims 1, 13 and 19) 
“receiving…from the targeted media manager of the server;” (claims 1, 13 and 19)
“providing…to a tracking manager of the server” (claims 13 and 19)
“a system comprising a server comprising a processor and a non-transitory computer- readable storage medium having executable instructions representing a targeted media manager;  Docket No. 19-074426a transaction terminal comprising a terminal processor and a terminal non-transitory computer-readable storage medium having terminal executable instructions representing a content agent; the content agent when executed by the terminal processor from the terminal non-transitory computer-readable storage medium causes the terminal processor to…” (claim 19)
“providing…by using an Application Programming Interface (API)” (claim 1)

The requirement to execute the claimed steps/functions using “a system comprising a server comprising a processor and a non-transitory computer- readable storage medium having executable instructions representing a targeted media manager;  Docket No. 19-074426a transaction terminal comprising a terminal processor and a terminal non-transitory computer-readable storage medium having terminal executable instructions representing a content agent; the content agent when executed by the terminal processor from the terminal non-transitory computer-readable storage medium causes the terminal processor to…” (claim 19) and/or “providing executable instructions to a processor from a non-transitory computer-readable storage medium of a transaction terminal causing the processor to perform operations” (claims 1, 13, and 19) and/or “playing… on a display of the transaction terminal” (claims 1, 13, and 19) and/or “providing…by using an Application Programming Interface (API)” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “playing… on a display of the transaction terminal” (claims 1, 13, and 19) and/or “providing…to a targeted media manager of a server during the transaction as the identifying data is produced at the transaction terminal” (claims 1, 13 and 19) and/or “receiving…from the targeted media manager of the server;” (claims 1, 13 and 19) and/or “providing…to a tracking manager of the server” (claims 13 and 19) and/or “providing…by using an Application Programming Interface (API)” (claim 1) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments wherein software replaces human beings. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of “detecting an event indicating that a consumer is present at a transaction terminal” (claims 1, 13 and 19) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 5-12, 14-18, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5-12, 14-18, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system comprising a server comprising a processor and a non-transitory computer- readable storage medium having executable instructions representing a targeted media manager;  Docket No. 19-074426a transaction terminal comprising a terminal processor and a terminal non-transitory computer-readable storage medium having terminal executable instructions representing a content agent; the content agent when executed by the terminal processor from the terminal non-transitory computer-readable storage medium causes the terminal processor to…” (claim 19) and/or “providing executable instructions to a processor from a non-transitory computer-readable storage medium of a transaction terminal causing the processor to perform operations” (claims 1, 13, and 19) and/or “playing… on a display of the transaction terminal” (claims 1, 13, and 19) and/or “providing…by using an Application Programming Interface (API)” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “playing… on a display of the transaction terminal” (claims 1, 13, and 19) and/or “providing…to a targeted media manager of a server during the transaction as the identifying data is produced at the transaction terminal” (claims 1, 13 and 19) and/or “receiving…from the targeted media manager of the server;” (claims 1, 13 and 19) and/or “providing…to a tracking manager of the server” (claims 13 and 19) and/or “providing…by using an Application Programming Interface (API)” (claim 1) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “detecting an event indicating that a consumer is present at a transaction terminal” (claims 1, 13 and 19) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes official notice it was well understood, routine, and conventional at the effective filing data of the claimed invention to detect an event indicating that a consumer is present at a transaction terminal (e.g., the scan a loyalty card)
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2, 3, 5-12, 14-18, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5-12, 14-18, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Indication of Potentially Allowable Subject Matter

	Independent claims 1, 13, and 19 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101. Similarly, dependent claims 2, 3, 5-12, 14-18, and 20 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101, and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Stoudt et al. (U.S. PG Pub No. 2011/0226854, September 22, 2011 - hereinafter "Stoudt”); Nuttall (U.S. PG Pub No. 2007/0132660 June 14, 2007 - hereinafter "Nuttall”); Phan (U.S. PG Pub No. 2011/0282727 November 17, 2011 - hereinafter "Phan”); Prosperie (U.S. PG Pub No. 2016/0148181, May 26, 2016 - hereinafter "Prosperie”); and “Marketing at the Pump” (Reill, Howard, November 7, 2017; published online at https://cstoredecisions.com/2017/11/07/marketing-at-the-pump/)

Stoudt discloses obtaining user profile data and content play rules and selecting ad content based on the user profile data and transmitting this information to a fuel pump for display to the user.
Nuttall discloses content play rules that are transmitted to gas pump displays along with ad content that are used to control the display of the ad content, including at least a volume for audio associated with content played on the transaction terminal.

Prosperie discloses receiving metrics data from the transaction terminal with respect to the content and the different content when the transaction concludes at the transaction terminal and integrating the metrics data with other metrics data and providing an interface for searching and generating reports from the metrics data and the other metrics data  and wherein integrating further includes processing the metrics data and the other metrics data, and providing tracking services with respect to the content, the different content, the transaction, the transaction terminal, and the consumer through the interface and gathering consumer interaction data with respect to the content while the content is playing on the display.
“Marketing at the Pump” discloses playing personalized ads at a fuel pump.
As per Claims 1, 13, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of play rules that are required to be received/transmitted. Specifically, that the rules comprise “a format of the content, an amount of time that the content is played on the display of the transaction terminal, whether a given media selection associated with the content is to only play on a certain day of the week or a certain calendar day, and whether the given media selection associated with the content must play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display”. Examiner notes that rules comprising whether something is required is being interpreted as the rules comprising a positive or negative indication regarding the requirement (e.g., the rules have to have an indication that either a given media selection associated with the content must play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display or that a given media selection associated with the content does not need to play for a given amount of time once initiated for play regardless of whether the transaction abruptly terminates before all of the given media selection is finished playing on the display). While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
 Claims 2, 3, 5-12, 15-18, and 20 depend upon claims 1, 13, or 19 and have all the limitations of claims 1, 13, or 19, and would be allowable for the same reason. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621